In an action, inter alia, to recover damages for wrongful death, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), dated January 3, 2001, as granted the cross motion of the defendants Warbassee Cares for Seniors, Inc., Metropolitan Jewish Geriatric Center, Frances Lukasavage, Steven Einhorn, and Judith Alexander, to dismiss the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff failed to demonstrate that a private right of action to recover damages may be implied from Penal Law § 240.50 (2) (see Sheehy v Big Flats Community Day, 73 NY2d 629, 633-634; Burns Jackson Miller Summit & Spitzer v Lindner, 59 NY2d 314, 325, 329-331).
The plaintiff’s remaining contentions are without merit. Feuerstein, J.P., Smith, Goldstein and Luciano, JJ., concur.